Name: Commission Regulation (EEC) No 2278/82 of 17 August 1982 re-establishing the levying of customs duties on footwear, falling within subheading 64.02 B and originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/ 12 Official Journal of the European Communities 19 . 8 . 82 COMMISSION REGULATION (EEC) No 2278/82 of 17 August 1982 re-establishing the levying of customs duties on footwear, falling within subheading 64.02 B and originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply India reached that ceiling ; whereas the customs duties in respect of the products in question must therefore be re-established against India, HAS ADOPTED THIS REGULATION : Article 1 As from 22 August 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 shall be re-established on imports into the Community of the following products origi ­ nating in India : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origi ­ nating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of footwear, falling within subheading 64.02 B, the individual ceiling was fixed at 1 700 000 ECU ; whereas, on 6 August 1982, imports of these products into the Community originating in CCT heading No Description 64.02 Footwear with outer soles of leather or composition leather, footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 365, 21 . 12. 1981 , p . 1 .